          Case 7:19-cv-05524-NSR Document 26 Filed 03/26/21 Page 1 of 8

                                                                 USDCSDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 3/26/2021


PARIS JONES,

                               Plaintiff,
                                                                 No. 19 Civ. 5524 (NSR)
        -against-
                                                                  OPINION & ORDER
EDWARD QUINONES, et al.,

                              Defendants.


NELSON S. ROMÁN, United States District Judge

        Pro se Plaintiff Paris Jones (“Plaintiff”) commenced this action on or about June 12,

2019 against Physician Assistant Edward Quinones (“Quinones”) and Physician Assistant

Rhonda Kossef-Salchert (“Kossef-Salchert”) (together, “Defendants”) alleging violations of the

Fourth, Eighth, and Fourteenth Amendments of the U.S. Constitution pursuant to 42. U.S.C. §

1983 (“Section 1983”) (Complaint (“Compl.”) (ECF No. 2).) Before the Court is Defendants’

motion to dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule

12(b)(6)”) (ECF No. 23), which Plaintiff did not oppose (ECF No. 25). For the following

reasons, the motion to dismiss is GRANTED and Plaintiff’s Complaint is dismissed without

prejudice.

                                            BACKGROUND

   I.        Procedural

        On June 12, 2019, Plaintiff filed a Complaint against two unidentified employees of

Downstate Correctional Facility (“Downstate”) and the Department of Corrections and

Community Supervision (“DOCCS”) who examined Plaintiff on October 13, 2016 and May 1,

2018. (ECF No. 2.) On July 22, 2019, the Court issued a Valentin Order, directing DOCCS to
                                                1
            Case 7:19-cv-05524-NSR Document 26 Filed 03/26/21 Page 2 of 8




identify the two individuals. (ECF No. 6.) In response, the New York Attorney General’s Office

identified the two individuals as Quinones and Kossef-Salchert. (ECF No. 8, 10.) On June 29,

2020, Defendants filed a motion to dismiss the Complaint for failure to state a claim. (ECF No.

23.)

    II.

          The following facts are taken from Plaintiff’s Complaint. (ECF No. 2.) The facts as

alleged are accepted as true for the purposes of this motion. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

          At all relevant times, Plaintiff was incarcerated at Downstate. Plaintiff was physically

examined and questioned about his medical history on October 13, 2016 by Quinones and on

May 1, 2018 by Kossef-Salchert. Both examinations took place in a room with no curtain or door

that was exposed to anyone who walked by. Plaintiff was asked unspecified questions about his

medical history, with no regard for who may have overhead the conversation. Plaintiff was

ordered to remove his clothing, except for his underwear. During the examination by Kossef-

Salchert1, Plaintiff was ordered to remove his underwear and Kossef-Salchert placed her hand on

Plaintiff’s scrotum and felt around the surrounding area.

                                           LEGAL STANDARD

          Under Rule 12(b)(6), dismissal is proper unless the complaint “contain[s] sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). When there are well-pleaded factual allegations in the complaint, “a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to


1
 The Complaint alleges that a woman examined Plaintiff’s scrotum; therefore, the Court assumes that this incident
occurred with Kosseff-Salchert only.

                                                        2
          Case 7:19-cv-05524-NSR Document 26 Filed 03/26/21 Page 3 of 8




relief.” Id. at 679. “Although . . . [a court] must take all of the factual allegations in the complaint

as true, [it is] ‘not bound to accept as true a legal conclusion couched as a factual allegation.’” Id.

(quoting Twombly, 550 U.S. at 555). A complaint need not assert “detailed factual allegations,”

but must allege “more than labels and conclusions.” Twombly, 550 U.S at 555. The factual

allegation in the complaint “must be enough to raise a right to relief above the speculative level

on the assumption that all the allegations in the complaint are true.” Id.

        “Pro se complaints are held to less stringent standards than those drafted by lawyers, even

following Twombly and Iqbal.” Thomas v. Westchester, No. 12–CV–6718 (CS), 2013 WL

3357171 (S.D.N.Y. July 3, 2013). The court should read pro se complaints “to raise the strongest

arguments that they suggest,” Brownell v. Krom, 446 F.3d 305, 310 (2d Cir. 2006); see also

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“even after Twombly . . . we remain obligated to

construe a pro se complaint liberally”). “However, even pro se plaintiffs asserting civil rights

claims cannot withstand a motion to dismiss unless their pleadings contain factual allegations

sufficient to raise a right to relief above the speculative level.” Jackson v. N.Y.S. Dep‘t of Labor,

709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (quoting Twombly, 550 U.S. at 555) (internal

quotation marks omitted). Dismissal is justified where “the complaint lacks an allegation

regarding an element necessary to obtain relief,” and therefore, the “duty to liberally construe a

plaintiff’s complaint [is not] the equivalent of a duty to re-write it.” Geldzahler v. N.Y. Medical

Coll., 663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009) (internal citations omitted).

                                           DISCUSSION

        Section 1983 provides, in relevant part, that: “[e]very person who, under color of any

statute, ordinance, regulation, custom, or usage, of any State . . . subjects, or causes to be

subjected, any citizen of the United States ... to the deprivation of any rights, privileges, or



                                                   3
           Case 7:19-cv-05524-NSR Document 26 Filed 03/26/21 Page 4 of 8




immunities secured by the Constitution and laws, shall be liable to the party injured.” 42 U.S.C.

§ 1983. Section 1983 “is not itself a source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts of the United States Constitution and federal

statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); accord Patterson v.

County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004). To state a claim under Section 1983, a

plaintiff must allege “(1) the challenged conduct was attributable to a person who was acting

under color of state law and (2) the conduct deprived the plaintiff of a right guaranteed by the

U.S. Constitution.” Castilla v. City of New York, No. 09 Civ. 5446, 2013 WL 1803896, at *2

(S.D.N.Y. April 25, 2013); accord Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010). Therefore,

to state a Section 1983 claim, a plaintiff must allege two essential elements: (1) the defendant

acted under color of state law, and (2) as a result of the defendant’s actions, the plaintiff suffered

a denial of his federal statutory rights, or his constitutional rights or privileges. See Annis v. Cnty.

of Westchester, 136 F.3d 239, 245 (2d Cir. 1998); Quinn v. Nassau Cnty. Police Dep‘t, 53 F.

Supp. 2d 347, 354 (E.D.N.Y. 1999) (noting that Section 1983 “furnishes a cause of action for the

violation of federal rights created by the Constitution”).

         Plaintiff argues he suffered (1) violation of his right to privacy under the Fourteenth

Amendment, (2) medical indifference under the Eighth Amendment, and (3) unreasonable search

under the Fourth Amendment. As discussed below, the Court concludes that Plaintiff has failed

to adequately plead any of these claims and dismisses all claims without prejudice.

    I.      Right to Privacy Under the Fourteenth Amendment

         Under the Fourteenth Amendment’s due process clause, individuals are protected from

“‘arbitrary [governmental] intrusions into their medical records,’ and from the ‘disclosure of

[related] personal matters.’” Talarico v. Port Auth. of N.Y. and N.J., 367 F. Supp. 3d 161, 169



                                                   4
          Case 7:19-cv-05524-NSR Document 26 Filed 03/26/21 Page 5 of 8




(S.D.N.Y. 2019) (quoting Hancock v. Cnty. of Rensselaer, 882 F.3d 58, 65 (2d Cir. 2018); Doe v.

City of New York, 15 F.3d 264, 267 (2d Cir. 1994)). This protection, however, is “not absolute.”

Hancock, 882 F.3d at 65. Rather, “[a] constitutional violation only occurs when the individual’s

interest in privacy outweighs the government’s interest in breaching it.” Id. Moreover, the “right

to privacy extends in a limited way to prisoners.” Matson v. Bd. of Educ. of City School Dist. of

New York, 631 F.3d 57, 64 (2d Cir 2011).

       In determining the strength of an individual’s privacy interest in his or her medical

condition, courts will “proceed on a case-by-case basis ... examin[ing] all relevant factors.” Id.at

66-67. Although the “strength of this interest requires taking into account the seriousness of the

condition and stigma associated with it[,] ... other factors may also be relevant.” Hancock, 882

F.3d at 67. Moreover, “identifying the strength of the individual interest in privacy never ends

the analysis.” Id. at 68. Where an inmate’s lessened privacy rights are involved, an intrusion into

privacy interests will be valid if it “is reasonably related to legitimate penological interests.”

Powell, 175 F.3d at 112.

       Here, Plaintiff fails to allege any facts regarding his medical conditions. Therefore, the

Court cannot discern whether he disclosed any personal or stigmatizing information during the

examinations. Further, Plaintiff fails to allege that any privacy interest was actually violated.

Plaintiff does not allege that anyone saw or heard him during the examinations and instead

merely alleges that anyone could see him or hear him.

       Plaintiff also fails to allege any facts suggesting that the examinations were not

reasonably related to a legitimate penological interest. Defendants assert that the Department of

Corrections and Community Supervision (“DOCCS”) has a legitimate penological interest in

conducting physical exams of prisoners when they are admitted to DOCCS custody. The Court



                                                   5
              Case 7:19-cv-05524-NSR Document 26 Filed 03/26/21 Page 6 of 8




agrees. Therefore, even if Plaintiff had pled a privacy interest, his claim would nonetheless fail in

absence of allegations of an illegitimate penological interest. Accordingly, Plaintiff’s Fourteenth

Amendment claims are dismissed without prejudice.

      II.      Deliberate Indifference Under the Eighth Amendment

            The Constitution requires that prison officials “provide humane conditions of

confinement” and “ensure that inmates receive adequate food, clothing, shelter, and medical

care.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). An inmate’s claims of unconstitutional

conditions of confinement arise under “the Cruel and Unusual Punishments Clause of the Eight

Amendment.” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). To state a Section 1983 claim

for unconstitutional conditions of confinement, a plaintiff must allege that an individual “acted

with deliberate indifference to the challenged conditions.” Sanders v. City of New York, No. 16

Civ. 7426 (PGG), 2018 WL 3117508, at *6 (S.D.N.Y. June 25, 2018). This deliberate

indifference test contains both an objective prong and a subjective prong. Darnell, 849 F.3d at

29.

            A. Objective Prong

            “The objective prong . . . requires that the deprivation at issue be, in objective terms,

sufficiently serious.” Simmons v. Mason, No. 17-CV-8886 (KMK), 2019 WL 4525613, at *9

(S.D.N.Y. Sept. 18, 2019) (internal quotations omitted). A plaintiff “must [allege] that the

conditions, either alone or in combination, pose an unreasonable risk of serious damage to his

health.” Darnell, 849 F.3d at 30. “There is not ‘static test’ to determine whether a deprivation is

sufficiently serious; instead, ‘the conditions themselves must be evaluated in light of

contemporary standards of decency.’” Id. at 29 (quoting Blissett v. Coughlin, 66 F.3d 531, 537

(2d Cir. 1995 )).



                                                      6
            Case 7:19-cv-05524-NSR Document 26 Filed 03/26/21 Page 7 of 8




          Plaintiff fails to allege that he suffered from any medical conditions that were sufficiently

serious because they posed an unreasonable risk of serious damage to his health. While Plaintiff

alleges that Kossef-Salchert felt the area around his scrotum, he does not allege that the

examination was conducted in a way that seriously injured Plaintiff or caused a serious medical

condition. To the extent Plaintiff alleges that disclosure of information caused a serious risk to

his health, Plaintiff’s claim also fails. Although examinations of Plaintiff occurred in a room

without a curtain or door, Plaintiff fails to allege that anyone other than the medical professionals

conducting the examination actually saw or heard Plaintiff during the exam. Accordingly, the

Court grants Defendants’ motion to dismiss Plaintiff’s deliberate indifference claims.

   III.      Unreasonable Search Under the Fourth Amendment

   The Fourth Amendment protects “against unreasonable searches and seizures.” U.S. Const.

Amend. IV. “Courts assessing an inmate’s claim that officers infringed his or her right to bodily

privacy must undertake a two-part inquiry: (1) First, the court must determine whether the

inmate has ‘exhibit[ed] an actual, subjective expectation of bodily privacy’; and (2) second, the

court must determine ‘whether the prison officials had sufficient justification to intrude on [the

inmate’s] fourth amendment rights.” Harris v. Miller, 818 F.3d 49 (2d Cir. 2016).

   As an initial matter, Plaintiff does not have a Fourth Amendment expectation of privacy with

respect to medical questioning. See United States v. Killingbeck, 616 F. App’x 14, 15 (2d Cir.

2015). With respect to physical examinations, even if Plaintiff has a subjective expectation of

bodily privacy, Plaintiff does not allege any facts suggesting that prison officials lacked

sufficient justification to intrude on that privacy. As indicated above, medical examinations of

inmates serve legitimate penological purposes such as assessment and treatment. Accordingly,

the Court grants Defendants’ motion to dismiss Plaintiff’s Fourth Amendment claims.



                                                    7
           Case 7:19-cv-05524-NSR Document 26 Filed 03/26/21 Page 8 of 8




                                         CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. Plaintiff’s

claims are dismissed without prejudice and Plaintiff is granted leave to amend his Complaint in

accordance with this Opinion. Plaintiff shall amend his Complaint on, or before, April 30, 2021.

An amended prisoner complaint form is attached to this opinion.

         If no amendment is made by April 30, 2021, or Plaintiff fails to move for an extension to

that deadline, the Complaint may be dismissed with prejudice and the action terminated without

further notice. If Plaintiff elects to file an Amended Complaint, then Defendants shall have until

30 days from the date of Plaintiff’s filing to answer the Amended Complaint or seek leave to file

a non-frivolous and non-repetitive motion to dismiss.

         The Clerk of Court is directed to terminate the motion at ECF No. 23 and to mail a copy

of this opinion to pro se Plaintiff at the address listed on ECF and show service on the Docket.



Dated:    March 26, 2021                                     SO ORDERED:
          White Plains, New York


                                                 ________________________________
                                                          NELSON S. ROMÁN
                                                        United States District Judge




                                                 8
